Title: Cash Accounts, April 1769
From: Washington, George
To: 



[April 1769]



Cash


Apl 25—
To Cash recd for Fish
£ 1. 0. 0


28—
To Ditto recd from Captn H[anson] Marshall
2. 5. 6



To Ditto recd for Fish
6.14. 0


Contra


April 1—
By Cards 24/6—pd Mr [Walter] Magowan 1/6
1. 6. 0



By Cash given away 1/3—Charity 5/
0. 6. 3



By William Skilling
2.15. 0


6—
By John Alton
5. 0. 0


7—
By Lund Washington
5. 0. 0


17—
By Cards 55/6—Charity 40/
4.15. 6



By cash given away 1/6—Cards 21/
1. 2. 6


19—
By 50 lb. Myrtle Wax @ 1/2
2.18. 6


25—
By Charity
0. 6. 0



By 50 Bushels of Salt @ 1/6
3.10. 6


28—
By Alexander McKenzie—Taylors Acct
1.15. 4



By Cash paid Mary Wilson
1. 0.10


29—
By 4393 feet Inch Plank @ 6/
13. 3. 6



By 416 feet Inch and Quarter Do @ 7/
1. 9. 2



By Charity
0. 5. 0


